        Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 1 of 184




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  10/29/2020


 United States of America,


                –v–                                                             17-cr-151 (AJN)

                                                                                    ORDER
 Robert Pizarro,

                        Defendant.



ALISON J. NATHAN, District Judge:

        The Court received the attached pro se motion for compassionate release, pro se motion

to vacate, and supporting documents by mail. The Court sets a briefing schedule for each motion

as follows:

    •   The Government shall file a response to the motion for compassionate release by
        November 9, 2020. Mr. Pizarro may file a reply by November 20, 2020.
    •   The Government shall file a response to the motion to vacate by January 1, 2021. Mr.
        Pizarro may file a reply by March 1, 2021.

        Mr. Pizarro should file any further papers in this case by mailing them to the Court’s Pro

Se Intake Unit, United States Courthouse, 500 Pearl Street, Room 200, New York, New York

10007, and not to Chambers. The Clerk of Court is respectfully directed to mail a copy of this

Order to Mr. Pizarro and to note the mailing on the public docket.


        SO ORDERED.


Dated: October 29, 2020                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 2 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 3 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 4 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 5 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 6 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 7 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 8 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 9 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 10 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 11 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 12 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 13 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 14 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 15 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 16 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 17 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 18 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 19 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 20 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 21 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 22 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 23 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 24 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 25 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 26 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 27 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 28 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 29 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 30 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 31 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 32 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 33 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 34 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 35 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 36 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 37 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 38 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 39 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 40 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 41 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 42 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 43 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 44 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 45 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 46 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 47 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 48 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 49 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 50 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 51 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 52 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 53 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 54 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 55 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 56 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 57 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 58 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 59 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 60 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 61 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 62 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 63 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 64 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 65 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 66 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 67 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 68 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 69 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 70 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 71 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 72 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 73 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 74 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 75 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 76 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 77 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 78 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 79 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 80 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 81 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 82 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 83 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 84 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 85 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 86 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 87 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 88 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 89 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 90 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 91 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 92 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 93 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 94 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 95 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 96 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 97 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 98 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 99 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 100 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 101 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 102 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 103 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 104 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 105 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 106 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 107 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 108 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 109 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 110 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 111 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 112 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 113 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 114 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 115 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 116 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 117 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 118 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 119 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 120 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 121 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 122 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 123 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 124 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 125 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 126 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 127 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 128 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 129 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 130 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 131 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 132 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 133 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 134 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 135 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 136 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 137 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 138 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 139 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 140 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 141 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 142 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 143 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 144 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 145 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 146 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 147 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 148 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 149 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 150 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 151 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 152 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 153 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 154 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 155 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 156 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 157 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 158 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 159 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 160 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 161 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 162 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 163 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 164 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 165 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 166 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 167 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 168 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 169 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 170 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 171 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 172 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 173 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 174 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 175 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 176 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 177 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 178 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 179 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 180 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 181 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 182 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 183 of 184
Case 1:17-cr-00151-AJN Document 384 Filed 10/29/20 Page 184 of 184
